Opinion filed May 17, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00177-CR

                                          __________

                    PETER HELLMUTH EGGERT, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 266th District Court

                                      Erath County, Texas

                                 Trial Court Cause No. CR12121


                             MEMORANDUM OPINION

       This appeal arises from a judgment revoking community supervision. The jury convicted
Peter Hellmuth Eggert of conspiracy to fabricate physical evidence. The trial court sentenced
him to two years confinement, probated for five years, and a fine of $5,000. We affirmed the
conviction in Cause No. 11-05-00234-CR. The State subsequently filed a motion to revoke
community supervision on April 12, 2010, alleging violations of two of the terms and conditions
of appellant’s community supervision.      The trial court considered the motion at a hearing
conducted on May 20, 2010. The trial court revoked appellant’s community supervision and
assessed his punishment at confinement in the State Jail Division of the Texas Department of
Criminal Justice for a term of two years. We affirm.
                                                     Background Facts
          The State alleged that appellant violated the following terms and conditions of appellant’s
community supervision:
                 18. The Defendant shall not engage in the practice of law in any judicial
          proceeding in this State during the term of probation.

                 19. The Defendant shall not give any legal advice or engage in the practice
          of law during the term of probation.

Specifically, the State alleged that appellant engaged in the practice of law by filing an adversary
proceeding in the United States Bankruptcy Court for the Northern District of Texas on behalf of
an entity known as “Maximillan, L.L.C.”                            Among other documents, the State attached
correspondence to its motion written by appellant on the letterhead of “PETER H. EGGERT–
ATTORNEY AT LAW – INTERNATIONAL APPELLATE LAW*.”1
                                                            Analysis
          Appellant brings four issues on appeal in his pro se brief. He contends in his first issue
that “the trial court stepped outside its jurisdictional boundaries when it interfered in a federal
court proceeding.”2 In his third issue, he alleges that “the prosecution failed to prove that a ‘third
party’ existed for legal purposes.”                  Appellant essentially challenges the sufficiency of the
evidence supporting the revocation of community supervision in these two issues. In this regard,
the State has the burden of showing by a preponderance of the evidence that appellant committed
a violation of the conditions of community supervision. Cobb v. State, 851 S.W.2d 871, 873
(Tex. Crim. App. 1993); Kulhanek v. State, 587 S.W.2d 424, 426 (Tex. Crim. App. 1979); Hartv.
State, 264 S.W.3d 364, 366 (Tex. App.—Eastland 2008, pet. ref’d). The trial court’s order
revoking community supervision is reviewed under an abuse of discretion standard. Rickels v.
State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Cardona v. State, 665 S.W.2d 492, 493
(Tex. Crim. App. 1984); Hart, 264 S.W.3d at 366. If the State fails to meet its burden of proof,

          1
         The bottom of the letterhead contained the following description of appellant’s status in “INTERNATIONAL APPELLATE
LAW”; “*FOREIGN JURISDICTION • MEMBER TEXAS BAR – INTL • INTERNATIONAL BAR ASSOCIATION • AMERICAN BAR ASSOCIATION
• TEXAS CRIMINAL DEFENSE LAWYERS ASSOCIATION • TEXAS ASSOCIATION OF MEDIATORS • NOT LICENSED BEFORE TEXAS
COURTS.”
          2
            Appellant contends that the trial court “interfered in a federal court proceeding” when it determined that his activities
in federal court constituted a violation of the terms and conditions of his community supervision.

                                                                 2
the trial court abuses its discretion in revoking the community supervision. Cardona, 665
S.W.2d at 493–94; Hart, 264 S.W.3d at 366–67. Proof by a preponderance of the evidence of
any one of the alleged violations of the conditions of supervision is sufficient to support a
revocation order. TEX. CODE CRIM. PROC. ANN. art. 42.12, § 21(b) (West Supp. 2011); Moore v.
State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980); Hart, 264 S.W.3d at 367.
       Appellant has not caused a reporter’s record to be filed in this appeal. In this regard, he
filed a motion for a free record in this court on September 17, 2010. The court overruled this
motion on September 30, 2010.3 The clerk of this court notified appellant in a letter dated
October 13, 2010, that the appeal would be submitted on the clerk’s record alone unless he made
arrangements for the preparation of the reporter’s record with the court reporter by October 28,
2010. See TEX. R. APP. P. 34.6(b)(1), 35.3(b)(2)–(3), & 37.3(c). The clerk later notified
appellant in a letter dated November 5, 2010, that the appeal would be submitted on the clerk’s
record alone because of the absence of timely proof of the requirements for designating and
paying for the reporter’s record.
       Appellant’s failure to cause a reporter’s record to be filed in this cause precludes a review
of his evidentiary issues. “[A] defendant who wishes to raise a sufficiency issue on appeal has
the burden of ensuring that the entire record of the trial before the fact finder is before the
appellate court.” O’Neal v. State, 826 S.W.2d 172, 173 (Tex. Crim. App. 1992). An appellate
court cannot determine the merits of a challenge to the sufficiency of the evidence without a
review of the entire record of the trial before the factfinder. Skinner v. State, 837 S.W.2d 633,
634 (Tex. Crim. App. 1992); Greenwood v. State, 823 S.W.2d 660, 661 (Tex. Crim. App. 1992).
In the absence of a reporter’s record, appellant’s first and third issues are overruled.
       Appellant asserts in his second issue that the trial court failed to award him proper jail
credit for periods of presentence and post-sentence confinement. With regard to his presentence
contention, he asserts that he was arrested on April 15, 2010, on the motion to revoke and that he
remained incarcerated until the hearing on May 20, 2010. He contends that the trial court did not
give him credit for this period of presentence incarceration. We disagree. The judgment
revoking community supervision clearly states that appellant was credited for his period of
incarceration from April 15, 2010, to May 20, 2010.



       3
        The clerk’s record indicates that the trial court previously denied appellant’s request for a free record on July 2, 2010.

                                                               3
         Appellant additionally contends that the trial court should have awarded him jail credit
from the date of sentencing (May 20, 2010) until the date he was released on appeal bond
pending appeal. The State does not dispute that appellant is entitled to jail credit for this period.
See Robinson v. Beto, 426 F.2d 797 (5th Cir. 1970); Gardner v. State, 542 S.W.2d 127 (Tex.
Crim. App. 1976); Ex parte Griffith, 457 S.W.2d 60 (Tex. Crim. App. 1970). However, it does
not appear that appellant has preserved his complaint for appellate review because the record
before us does not reflect that appellant presented a request to the trial court for credit for this
post-sentence period of incarceration.4 Moreover, appellant’s request for credit for post-sentence
incarceration is in the nature of postconviction relief. The habeas corpus procedure set out in
Article 11.07 of the Texas Code of Criminal Procedure provides the exclusive remedy for felony
postconviction relief in state court. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5 (West Supp.
2011); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth Dist., 910
S.W.2d 481, 484 (Tex. Crim. App. 1995); Ex parte Brown, 662 S.W.2d 3, 4 (Tex. Crim. App.
1983). If the habeas corpus applicant is held by virtue of a final conviction, in a felony case, the
writ is returnable to the Texas Court of Criminal Appeals. Article 11.07, section 3(a); Ex parte
Brown, 662 S.W.2d at 4. There is no role for the courts of appeals in the procedure under
Article 11.07. Article 11.07, section 3; see Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
242 (Tex. Crim. App. 1991) (orig. proceeding) (stating that only the Court of Criminal Appeals
has jurisdiction over state postconviction felony proceedings). Accordingly, appellant’s second
issue is overruled.
         Appellant asserts in his fourth issue that the imposition of terms and conditions eighteen
and nineteen (quoted above) was unreasonable and not supported by evidence. Appellant has
waived this contention for appellate review by waiting until after his community service was
revoked to present his protest.              An award of community supervision is not a right, but a
contractual privilege entered into between a court and a defendant. Speth v. State, 6 S.W.3d 530,
534 (Tex. Crim. App. 1999).                 For this reason, the law is well settled that conditions of
community supervision not objected to are affirmatively accepted as terms of the contract, and a
defendant cannot challenge a condition of community supervision for the first time at a
revocation proceeding. Id. at 535; Vale v. State, 486 S.W.2d 370 (Tex. Crim. App. 1972); In re


         4
           As noted by the State, it was not possible for the judgment revoking community supervision entered on May 20, 2010,
to award credit for periods of incarceration occurring after that date.

                                                              4
V.A., 140 S.W.3d 858, 860 (Tex. App.—Fort Worth 2004, no pet.) (defendant could not object at
revocation hearing that condition of community supervision was unreasonable); see Hart, 264
S.W.3d at 368. Appellant’s fourth issue is overruled.
                                       This Court’s Ruling
        The judgment of the trial court is affirmed.


                                                             PER CURIAM


May 17, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 5